DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 08/18/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 6 is objected to because of the following informalities:  “to pass through the insert.” Should read “to pass through the insert aperture.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2020/0221717 A1) in view of Traeger (US 2017/0176018 A1) and Jones (US 9,752,778 B2) and Lavigne (US 4,609,795).
Regarding Claim 1, Jackson discloses an appliance comprising: an appliance main body defining an internal cooking chamber (see Fig. 1, “Racks”); a burn pot assembly (see Fig. 1, “Temperature controlled fire pot”) that provides heat to the cooking chamber; and a smoke generator (see Fig. 1, “Smoldering Fire Pot”) separate from the burn pot assembly and that provides smoke to the cooking chamber; the smoke generator generates smoke by combusting fuel at a smoke temperature lower than a burn pot temperature (see para. 0013: “The second auger may be used to send pellets to the second fire pot allowing them to smolder and, thereby, create more smoke inside the cooking area. In some embodiments, the second fire pot may have a perforated lid to govern the second fire pot. The perforated lid may be adjustable to provide additional control over an amount of smoke created.” The second fire pot can be adjusted and is intended to smolder the pellets which comprises, or makes obvious, a smoke temperature lower than a burn pot temperature.); and a fan that directs air to said smoke generator (see para. 0021: “The amount of air provided to a side or bottom of the second fire pot may also be controlled via, for example, a fan or an adjustable inlet.”).

    PNG
    media_image1.png
    574
    672
    media_image1.png
    Greyscale

Jackson is silent with respect to the smoke generator including an ignitor that generates smoke by combusting fuel, and a fan that directs air over the ignitor; furthermore Jackson does not disclose a lid sensor assembly that detects an open or closed state of a lid of the appliance, the lid sensor comprising: a connecting rod slidably disposed within a lid sensor body; a biasing member that applies a bias force to the connecting rod and that is compressed by at least a weight of the lid to be disposed in the closed state; a switch adapted to provide an open or closed signal; and a flag coupled to the connecting rod and actuating the switch to output a closed signal when the bias member is compressed, and an open signal when the bias member is expanded.
Traeger teaches a smoke generator (100) that provides smoke to a cooking chamber of a pellet grill or smoker (120), the smoke generator including an ignitor (140/1015) that generates smoke by combusting fuel at a smoke temperature lower than a burn pot temperature, and a fan (144) that directs air over the ignitor (see e.g. Fig. 12).

    PNG
    media_image2.png
    621
    1410
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jackson wherein the smoke generator includes an ignitor that generates smoke by combusting fuel, and a fan that directs air over the ignitor as taught and/or suggested by Traeger, since such a modification would provide a means to better regulate the smoke generator because using an ignitor would provide greater control over ignition of the fuel within said smoke generator, and providing a fan that directs air over the ignitor would ensure that said ignitor is cooled and does not overheat thereby extending the operational longevity of said ignitor.  
Jones teaches a pellet stove wherein a lid sensor assembly detects an open or close state of a lid (302) of an appliance (hopper, 106) of a pellet grill or smoker (100). See col. 9, lines 3-5: “The hopper lid switch is operable to provide the controller 518 with a signal indicative of whether the hopper lid 302 of the stove 100 is open.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jackson in view of Traeger to further comprise a lid sensor assembly that detects an open or close state of a lid of the appliance as taught and/or suggested by Jones, since such a modification would provide critical information regarding system status, e.g. whether a hopper lid is open or closed.
Lavigne teaches an electrical switch comprising: a connecting rod (42) slidably disposed within a lid sensor body (12); a biasing member (48) that applies a bias force to the connecting rod and that is compressed by at least a weight of the lid to be disposed in the closed state (see Fig. 4); a switch (30) adapted to provide an open or closed signal; and a flag (50) coupled to the connecting rod and actuating the switch to output a closed signal when the bias member is compressed (see again Fig. 4), and an open signal when the bias member is expanded (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jackson in view of Traeger and Jones to further comprise a lid sensor comprising: a connecting rod slidably disposed within a lid sensor body; a biasing member that applies a bias force to the connecting rod and that is compressed by at least a weight of the lid to be disposed in the closed state; a switch adapted to provide an open or closed signal; and a flag coupled to the connecting rod and actuating the switch to output a closed signal when the bias member is compressed, and an open signal when the bias member is expanded as taught and/or suggested by Lavigne, since such a modification would provide a physical embodiment of the lid sensor assembly taught by Jones (discussed above) which comprises a switch mechanism capable of providing a signal that indicates whether a hopper lid is open or closed.  
Regarding Claims 2-8, Traeger further teaches a smoke generator that provides smoke to a cooking chamber of a pellet grill or smoker, the smoke generator comprising: a main body (see 110); an ignitor (1015) that generates smoke by combusting fuel (104/1245) at an optimal temperature; a fan (144/475) that directs air over the ignitor; wherein the smoke generator is releasably coupled to the appliance (see at least para. 0043: “Pellet burner assembly 100 includes a face 116 for mounting to a side 118 of a barbecue, such as a barbecue 120 (FIG. 8).”); an ignitor housing (1205) that receives the ignitor and retains the ignitor to the body (see para. 0062: “For example, the tubular outer housing 1205 can be welded to the pellet fuel slide 1230 with weld material 1215.”); and an insert (108) that retains fuel around the ignitor; wherein the main body includes a chute (114) that directs fuel from a hopper (102) of the appliance to the insert; wherein the ignitor housing (1205) limits contact between the ignitor (1015) and the body (see 110) and the insert (108/1230); wherein the insert includes air flow apertures (145) that allow air directed from the fan to pass through the insert (108); wherein the insert includes an insert aperture (annotated in Fig. 6 below) that allows the ignitor and the ignitor housing to pass through the insert aperture (see Figs. 3, 7 and 12 below); wherein the fuel is wood pellets (104) and wherein the burn pot assembly (100) is a pellet combustion burn pot assembly for a pellet smoker or grill (120).

    PNG
    media_image3.png
    621
    1410
    media_image3.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Traeger, Jones and Lavigne as applied to Claim 1 above, and further in view of Colston (US 2019/0290064 A1).
Regarding Claim 9, Jackson in view of Traeger, Jones and Lavigne does not disclose wherein the ignitor burns fuel at about 6500 to 7500 F.
Colston teaches a smoke generator that provides smoke to a cooking chamber of a pellet grill or smoker, the smoke generator comprising: wherein the optimal temperature is about 6500 to 7500 F (see para. 0112: “For example, in order to ignite fuel 310 inside the firepot 210, as depicted in FIG. 3, the heating element 220 may be heated to 700-degrees or hotter.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Jackson in view of Traeger, Jones and Lavigne wherein the ignitor burns fuel at about 6500 to 7500 F as taught and/or suggested by Colston, since Colston states at para. 0112: “At such temperatures, fuel 310 contacting the heating element 220 ignite and combust, and may even char in Stage 3 of burning as described above.”.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Traeger, Jones and Lavigne as applied to claim 1 above, and further in view of Hansen (US 5,184,754).
Regarding Claim 21, Jackson in view of Traeger, Jones and Lavigne does not disclose further comprising an ultrasonic sensor that measures an amount of pellets contained within a hopper of the appliance, the ultrasonic sensor sending ultrasonic pulses with a transducer and sensing the responsive pulses to determine the proximity of the fuel to the ultrasonic sensor.
Hansen teaches a hopper (16) comprising a level sensor (17), wherein the level sensor (17) is an ultrasonic sensor. Hansen is silent with respect to the ultrasonic sensor sending ultrasonic pulses with a transducer and sensing the responsive pulses to determine the proximity of the fuel to the ultrasonic sensor. Official Notice is taken that ultrasonic sensor work by sending out ultrasonic pulses with a transducer and sensing the responsive pulses to determine the proximity of an object to the ultrasonic sensor (see US 20180106893 A1 only cited preemptively).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Jackson in view of Traeger, Jones and Lavigne to further comprise an ultrasonic sensor that measures an amount of pellets contained within a hopper of the appliance, the ultrasonic sensor sending ultrasonic pulses with a transducer and sensing the responsive pulses to determine the proximity of the fuel to the ultrasonic sensor as taught and/or suggested by Hansen, since such a modification would provide a means to monitor and/or determine the level of pellets therein thus providing fuel quantity information to the control system of said smoke generator.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image4.png
    648
    1250
    media_image4.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799